Title: From George Washington to James Wood, 9 December 1780
From: Washington, George
To: Wood, James


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 9th 1780
                        
                        I have to request you will be pleased to give the necessary directions for Capt. Sweatenham, and Leiut.
                            Murray of the 9th British Regt to go on their Parole to New York; pointing out the same route as has been given to the
                            Officers already sent thither on their Parole. I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    